Citation Nr: 0942874	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served in the United States Army from October 
1966 to September 1968 during the Vietnam Era.  He died in 
December 2004. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The appellant, the Veteran's surviving spouse, 
perfected an appeal of that decision. 

The Veteran died in December 2004, with respiratory failure 
listed as the immediate cause of death; acute myelogenous 
leukemia was listed as the underlying cause of death, as 
indicated by the death certificate.  At his death, the 
Veteran was service connected only for melanoma due to Agent 
Orange exposure. 

The Board remanded the case in October 2008, at which time it 
was noted that the appellant had filed a claim for service 
connection for the cause of the Veteran's death and burial 
expenses.  She contended that the Veteran's acute myelogenous 
leukemia which caused his death is the direct result of Agent 
Orange exposure, as indicated by the December 2006 
substantive appeal.  In the remand it was noted that although 
a June 2005 rating decision denied service connection for 
cause of death and burial expenses, the denial of burial 
expenses was not on appeal. 

The case has now been returned for appellate adjudication. 


FINDINGS OF FACT

1. The Veteran had active service in the United States Army 
from October 1966 to September 1968; he served in the 
Republic of Vietnam during the Vietnam Conflict and, so, was 
exposed to herbicides.  

2.  The Veteran died in December 2004 of respiratory failure 
due to acute myelogenous leukemia and at his death his only 
service-connected disability was residuals of excision of 
malignant melanoma from the left chest wall, rated 20 percent 
disabling. 

3. The Veteran did not have any disability of service origin 
that contributed substantially and materially to his death, 
or hastened it, or otherwise aided or lent assistance to his 
death. 

4. The Veteran's fatal acute myelogenous leukemia was not 
affirmatively shown to have had onset during service; to have 
manifested within one year from the date of separation from 
service; or to be related to inservice exposure to 
herbicides. 


CONCLUSIONS OF LAW

1.  The Veteran's terminal acute myelogenous leukemia was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred, to include not being due 
to inservice herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009). 

2.  The Veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The appellant was provided with pre-adjudication VCAA notice 
by letter, dated in February 2005 as to her claim for service 
connection for the cause of the Veteran's death.  She was 
notified of the evidence needed to substantiate a claim of 
service connection for the cause of the Veteran's death, 
namely, evidence showing that the condition that contributed 
to the Veteran's death was caused by injury or disease that 
began during service or that myelogenous leukemia manifested 
within one year of active service.  She was also notified 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that she could submit 
private medical records or authorize VA to obtaining private 
medical records on her behalf.  

The Board remanded the case in October 2008 to comply with 
the VCAA requirements mandated by the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  As noted in that remand, the Hupp 
decision provided, at page 352, in part, that VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her lifetime 
when adjudicating a claim for DIC.  Section 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service- connected.  

The Board remand further noted that under Hupp, Id., while VA 
is not required to assess the weight, sufficiency, 
credibility, of probative value of any assertion made in the 
claimant's application for benefits, the letter should be 
"tailored," and must respond to the particulars of the 
application submitted.  

Thereafter, the appellant was provided further notice with 
respect to her claim by letter dated in October 2008.  Taken 
together, with the December 2008 Supplemental Statement of 
the Case, the appellant has been provided with the proper 
notification as mandated by Hupp, Id. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Here, the appellant failed to attend a 
hearing scheduled in July 2008, at which time she would have 
had the opportunity to testify in support of her claim.  

The death certificate shows that an autopsy was performed.  
However, there is nothing in the record which would suggest 
that the autopsy report would in any way have a bearing on 
the question of whether the fatal leukemia was due to or the 
result of the Veteran's military service, to include any 
inservice herbicide exposure.  Accordingly, no effort has 
been made, nor needs to be made, to obtain a copy of the 
autopsy report. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Factual Background

The service treatment records are negative for diagnoses, 
signs, symptoms, complaints, treatment or history for acute 
myelogenous leukemia. 

Private clinical records show that in September 1981 the 
Veteran underwent excision of a malignant melanoma from the 
left side of his chest. 

A 1992 VA dermatology examination noted that the Veteran had 
had follow-up care for 10 years after the excision of the 
melanoma without further recurrence thereof.  Thereafter, he 
was released to seek his own follow-up care, which so far he 
had not done.  The diagnosis was that the Veteran's malignant 
melanoma was properly referred to as a soft tissue sarcoma. 

A May 1992 rating decision granted service connection for 
post-operative residuals of excision of a malignant melanoma 
from the left side of the Veteran's chest, and assigned a 20 
percent rating.  That disability remained in effect until the 
Veteran's death. 

A death certificate is on file and shows that the Veteran 
died in December 2004, at the age of 57.  The immediate cause 
of death was listed as respiratory failure, and this was 
listed as being due to acute myelogenous leukemia.  An 
autopsy was performed. 

Governing Laws and Regulations

Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  



Herbicides

Mere exposure to herbicides (Agent Orange) is not a 
compensable occurrence.  See 38 U.S.C. § 1116; see also 38 
U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including a herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d). 

Analysis

The Veteran died in 2004 as a result of respiratory failure 
due to acute myelogenous leukemia and at his death his only 
service-connected disability was residuals of excision of 
malignant melanoma from the left chest wall, rated 20 percent 
disabling. 

There is no evidence of the Veteran's terminal acute 
myelogenous leukemia until decades after his military service 
and any possible exposure to herbicides while on active duty.  
The service treatment records are void of evidence, 
indications, complaints or objective clinical findings of any 
form of acute myelogenous leukemia. 

It is undisputed that the Veteran served in Vietnam and was 
service-connected during his life-time for the 1981 residuals 
of excision of a malignant melanoma from his left chest wall.  
However, there is no evidence thereafter of any recurrence of 
the malignant melanoma.  Nor is there evidence linking the 
Veteran's service-connected residuals of excision of 
malignant melanoma to his fatal acute myelogenous leukemia in 
2004, decades after the excision of the malignant melanoma.  

Further, while chronic lymphocytic leukemia is a disease 
presumptively due to inservice herbicide exposure, there is 
no evidence that the Veteran's fatal acute myelogenous 
leukemia is a form of chronic lymphocytic leukemia.  

Consequently, the Board finds that although the Veteran was 
exposed to herbicides during military service, his death many 
years later was unrelated to his service and any inservice 
herbicide exposure.  

In sum, there is no competent evidence of record, medical or 
otherwise, which links the Veteran's fatal acute myelogenous 
leukemia to either his service-connected residuals of 
excision of a malignant melanoma or to his military service, 
including his inservice exposure to herbicides.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

There is nothing in the record establishing a causal 
connection between the Veteran's death and any incident of 
his active military service.  Accordingly, the preponderance 
of the evidence is against the appellant's claim, and service 
connection for the cause of the Veteran's death must be 
denied.  The Board has considered the benefit of the doubt 
rule, but as the evidence is not in relative equipoise, the 
rule is not for application at this time.  38 U.S.C.A. § 
5107(b).  





ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


